DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I - corresponding to figure 3.
Species II - corresponding to figure 5.
Species III - corresponding to figure 6.
Species IV - corresponding to figure 7.
Species V - corresponding to figure 8.
Species VI - corresponding to figure 9.

The species are independent or distinct because species I-VI each disclose a different configuration of an image sensor including a switching circuit to connect or disconnect different diffusion nodes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: 
Species I is directed to an image sensor including a switching circuit to connect or disconnect different diffusion noses based on a mode selection signal.
Species II is directed to an image sensor including a switching circuit having an alternate configuration wherein the switching circuit connects or disconnects different diffusion noses based on a mode selection signal. 
Species III is directed to an image sensor including a switching circuit having an alternate configuration wherein the switching circuit connects or disconnects different diffusion noses based on a mode selection signal. 
Species IV is directed to an image sensor including a switching circuit having an alternate configuration wherein the switching circuit connects or disconnects different diffusion noses based on a mode selection signal. 
Species V is directed to an image sensor including a switching circuit having an alternate configuration wherein the switching circuit connects or disconnects different diffusion noses based on a mode selection signal. 
Species VI is directed to an image sensor including a switching circuit having an alternate configuration wherein the switching circuit connects or disconnects different diffusion noses based on a mode selection signal. 
The alternate configurations of the switching circuits above create a search and/or examination burden because each different switching circuit configuration includes a different combination of circuitry elements and performs a different readout function. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699